FILED
                                                                 United States Court of Appeals
                                                                         Tenth Circuit

                      UNITED STATES COURT OF APPEALS                      April 7, 2009
                                                                     Elisabeth A. Shumaker
                                    TENTH CIRCUIT                        Clerk of Court



 STEVIE ARTHUR MILLS,

               Plaintiff - Appellant,

 v.                                                           No. 07-1524
                                                (D. Ct. No. 1:07-cv-00203-WDM-CBS)
 MAJOR CONNORS, in her official and                            (D. Colo.)
 individual capacities, as a Denver Deputy
 Sheriff; SGT. SHANNON, in his official
 and individual capacities as a Denver
 Deputy Sheriff; DEPUTY ESPINOSA, in
 his official and individual capacities as a
 Denver Deputy Sheriff,

             Defendants - Appellees.


                              ORDER AND JUDGMENT*


Before TACHA, EBEL, and LUCERO, Circuit Judges.



       Plaintiff-Appellant Stevie (Arthur) Mills filed this claim under 42 U.S.C. § 1983

after state officials employed by the Denver Sheriff Department failed to escort him to a

courtroom in which he had been scheduled to appear. The district court entered summary

judgment in favor of the defendants. We have jurisdiction under 28 U.S.C. § 1291, and



       *
        This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
we AFFIRM.

                                   I. BACKGROUND

       At some point prior to the events at issue in this case, Mr. Mills was released on

$10,000 bond on a Colorado criminal charge that carried the case number of 06-CR-4804.

While he was out on bond, Mr. Mills was arrested for controlled substances offenses and

was taken into custody at the Denver County Jail. While he was still in custody on the

controlled substances offenses, he was scheduled to appear for a hearing in case number

06-CR-4804. In connection with that hearing, Mr. Mills received a mittimus to appear in

Courtroom 16 at the Denver County Courthouse on November 13, 2006 at 8:30 a.m. The

mittimus provided that the “Manager of Safety and Ex-Officio Sheriff of the City and

County of Denver, or his duly authorized representative . . . [should] RELEASE

DEFENDANT on this case only” and stated the time and place of the hearing. Mr.

Mills’s name appeared as “Mills, Stevie” on the mittimus.

       On November 13, Deputy Sheriff Rachel Espinoza and Sergeant Byron Shannon

were assigned to the Court Services Division of the Denver Sheriff Department. As such,

they were responsible for transporting prisoners to and from the Denver County Jail and

the Denver County Courthouse. That day, Mr. Mills was transported to the courthouse

and placed in a holding tank. Once there, he told Deputy Sheriff Espinoza about his

scheduled court appearance, showed her the mittimus, and informed her that he would

forfeit his bond if he failed to appear at the hearing. She refused to transport him to

Courtroom 16, however, and Mr. Mills demanded to speak with her supervisor. Mr. Mills

                                            -2-
subsequently spoke with Sergeant Shannon and showed him the mittimus. Sergeant

Shannon left and returned shortly later. He told Mr. Mills that “Natalie,” the clerk in

Courtroom 16, informed him that the judge in Courtroom 16, Judge Habas, did not want

Mr. Mills there. Mr. Mills was then taken back to the Denver County Jail. Later, he

learned that he had been charged with a “Failure to Appear” (“FTA”) in case number 06-

CR-4804 and that his $10,000 bond had been forfeited because he did not attend the

November 13 hearing.

       After submitting grievance forms to the Denver Sheriff Department, Mr. Mills

filed this action against Deputy Sheriff Espinoza and Sergeant Shannon.1 In it, he

contends that the defendants violated his right to due process and denied him access to the

courts.2 The magistrate recommended that summary judgment should be granted for the

defendants because they enjoy absolute quasi-judicial immunity. The district court

agreed with the recommendation, and Mr. Mills appeals.3

                                    II. DISCUSSION

       To prevail on his § 1983 claim, Mr. Mills must establish that “the defendants acted



       1
       Mr. Mills also named Major Vicki Connors, the official who investigated his
grievances, but he does not appeal the district court’s dismissal of his claims against her.
       2
        Mr. Mills also alleged a violation of his Sixth Amendment right to counsel, but
the district court did not mention this claim and Mr. Mills does not press it on appeal.
       3
        Mr. Mills appeared pro se throughout the district court proceedings. After he filed
his notice of appeal and briefing had been completed for the appeal, we determined that
counsel should be appointed to assist him. His counsel has since submitted appellate
briefs and also represented Mr. Mills at oral argument.

                                            -3-
under color of state law and that the defendants’ actions deprived [him] of some federal

right.” Montgomery v. City of Ardmore, 365 F.3d 926, 935 (10th Cir. 2004). Not every

injury at the hands of government officials, however, is actionable under § 1983. It is

well-established that mere negligence cannot support § 1983 claims that are premised on

the denial of due process or of access to the courts. See Daniels v. Williams, 474 U.S.

327, 328 (1986) (concluding that “the Due Process Clause is simply not implicated by a

negligent act of an official causing unintended loss of or injury to life, liberty, or

property”); Simkins v. Bruce, 406 F.3d 1239, 1242 (10th Cir. 2005) (holding that “when

access to courts is impeded by mere negligence, . . . no constitutional violation occurs”).

Because it is apparent from Mr. Mills’s complaint and the record before us that the

defendants’ conduct in this case was at most negligent, we affirm the order of summary

judgment on that ground and do not reach the issue of absolute quasi-judicial immunity.

See Ross v. Neff, 905 F.2d 1349, 1353 n.5 (10th Cir. 1990) (noting that we may affirm the

district court for any reason supported by the record, even when the issue is not briefed on

appeal).4

       4
        We note that there appear to be additional obstacles to Mr. Mills’s claims. For
one, to the extent that Mr. Mills seeks to have the FTA expunged from his record and his
bond payment returned to him, it is undisputed that the defendants are powerless to
provide this remedy. We also suggest that Mr. Mills’s reliance on Bounds v. Smith, 430
U.S. 817 (1977) in support of his claim that he was denied access to the courts is
misplaced. Although Mr. Mills correctly states that “[i]nmates have a fundamental
constitutional right of access to the courts that is guaranteed by the Fourteenth
Amendment to the United States Constitution,” Bounds and its progeny define that right
in terms of providing inmates with a meaningful opportunity to pursue constitutional
rights violations in court. See Bounds, 430 U.S. at 825 (“The inquiry is . . . whether law
libraries or other forms of legal assistance are needed to give prisoners a reasonably

                                              -4-
       Mr. Mills refers to himself as both “Stevie (Arthur) Mills” (for example, in this

lawsuit) and “Arthur Stevie Mills” (for example, in the grievance forms he submitted to

the Denver Sheriff Department). Those and other documents in the record also contain

the signatures “Arthur S. Mills” and “Stevie A. Mills.” Mr. Mills’s booking number is

11513269; his “D.P.D.” number is 0445060. It is undisputed—indeed, it is Mr. Mills’s

own theory of the case—that the defendants failed to escort Mr. Mills to the courtroom

because he had been charged as “Stevie Mills” in case number 06-CR-4804 but as

“Arthur Mills” in the controlled substance case for which he was then in custody.

Accordingly, when Mr. Mills informed the defendants that he was scheduled to appear in

Courtroom 16, they checked the courtroom docket but did not see the name “Arthur

Mills”—the name on Mr. Mills’s identification tag.



adequate opportunity to present claimed violations of fundamental constitutional rights to
the courts.”); Lewis v. Casey, 518 U.S. 343, 351 (1996) (“[P]rison law libraries and legal
assistance programs are not ends in themselves, but only the means for ensuring a
reasonably adequate opportunity to present claimed violations of fundamental
constitutional rights to the courts.”) (quotations omitted); Trujillo v. Williams, 465 F.3d
1210, 1226 (10th Cir. 2006) (“To state a claim for denial of such a right, [the inmate]
must show that any denial or delay of access to the court prejudiced him in pursuing
litigation.”) (emphasis added) (quotations omitted). They emphasize the importance of
ensuring inmates have reasonable access to legal materials and legal assistance in order to
vindicate those rights. See Lewis, 518 U.S. at 351; Simkins, 406 F.3d at 1242. In contrast
to those cases, when the defendants here allegedly denied Mr. Mills his “right” of
“access,” Mr. Mills was not pursuing claims against the state—rather, the state was
pursuing them against him. Moreover, it is difficult to perceive how Mr. Mills was
denied access to the courts—however that right is defined—when it is clear from the
record that his November 13 hearing was rescheduled and Mr. Mills both attended that
hearing and (in his words) “persistently asked Judge Habas about the Failure to Appear
that she erroneously placed on his record.” Indeed, the record shows that Mr. Mills was
afforded at least two opportunities to address his grievance with the court.

                                            -5-
       Indeed, Mr. Mills has moved to supplement the record with a transcript of a

November 27, 2006 hearing in which Judge Habas explains the reason why Mr. Mills was

charged with an FTA. After considering Mr. Mills’s position, the judge states:

       So what I’m telling you is, is that you’re going to need to be patient because
       there was obviously some sort of mixup. I’m looking at this and I’m
       suggesting to you that the reason for the mixup is that you were being held
       under the name of Arthur Mills instead of Stevie Mills.

       One month later, Mr. Mills’s counsel in his criminal cases appeared in court and

explained that the FTA was the result of “confusion about his name”:

       And Your Honor, I believe that Judge Habas did indicate that she realized
       that Mr. Mills was in custody at that time and that he wasn’t brought down.
       And I think the reason he wasn’t brought down was there was some
       confusion about his name. In one case he’s Arthur Mills and in another
       case he’s Stevie Mills, so when it came up as Stevie Mills, I’m sure the
       sheriff’s department felt that he—that this wasn’t the man because this
       guy’s name is Arthur Mills. So I think that was where the confusion came
       in.

       Mr. Mills’s complaint, filed a month after that hearing, also suggests that the

defendants made a mistake and specifically notes that Deputy Espinoza was “negligent”

and that defendants demonstrated a “collective lack of prudence.” Mr. Mills goes even

further in his objections to the magistrate’s recommendation, specifically arguing that the

defendants should have looked at his D.P.D. number rather than relying exclusively on

the name “Arthur Mills” on his identification tag:

       The reason Deputy Espinoza did not see my name on Docket is because she
       was looking for Arthur Mills Book # (11513269) D.P.D. 0445060. So in
       short she erred in looking for Arthur Mills, off my I.D. when Stevie Mills
       was on my mittimus and on the Court Docket but both have same D.P.D. #
       0445060.

                                            -6-
       ....

       Next. Sgt. Shannon must have checked for Arthur Mills’s name on I.D. and
       used my I.D. booking No. (1513269) to see if I was on Court Docket same
       as Deputy Espinoza had. Which turned out to be an error, because there
       was no Court date under that name or I.D. #. But, as you can see under
       Stevie Mills D.P.D. No. 0445060 that was on my mittimus and I.D. was on
       the court docket. Both deputies failed to use mittimus name or D.P.D. No.

       So if Sgt. Shannon told Division 16 Clerk, Natalie, the wrong information
       asking her if Arthur Mills booking No. (1513269) had court in courtroom
       16, then that was why she told him not to bring Plaintiff to Court. Because
       I was not on the Docket under that name, but I was on the Docket under
       Stevie Mills which was on my mittimus DPD No. 0445060.


       These allegations, not contradicted by any record evidence, support the conclusion

that the defendants were at most negligent in failing to cross-reference Mr. Mills’s name

and D.P.D. number when examining the docket for Courtroom 16. Indeed, Mr. Mills

himself complains that Deputy Espinoza was “negligent” and that both defendants were

not “prudent.” Because negligent conduct is insufficient to support a claim for the

deprivation of a protected interest or the denial of access to the courts, Mr. Mills’s § 1983

claims were properly dismissed.




                                            -7-
                               III. CONCLUSION

      The order of the district court is AFFIRMED. We GRANT Mr. Mills’s motion to

supplement the record.



                                             ENTERED FOR THE COURT,



                                             Deanell Reece Tacha
                                             Circuit Judge




                                       -8-